Title: To James Madison from Levi Hollingsworth, 25 October 1806
From: Hollingsworth, Levi
To: Madison, James



Sir
Philada. Octr. 25th. 1806

We were duly honored with your letter of the 4th: July advising the receipt of sundry documents in the case of property belonging to Watson & Paul & ourselves captured on board the Brig Patty on her voyage from Point a Pitre Guadeloupe to this Port; sent into Tortola, & there condemned.
You may be assured that it is not our wish by complaints of injury sustained, to occupy your time: but we know not where to look for support in our claims for redress, but to our Government: thus circumstanced we again are obliged to trouble you & cannot but express a hope that some active interference, some representation of Judge Robertsons conduct will be made to the Court of St James in order that he may learn that punishment is had in this world for legalizing robbery.  In order that you may have full possession of the facts we now transmit a certified copy of the proceeding in this case in the Vice Admiralty Court; those with the papers already in your possession contain an entire view of the claim we make, & discover most clearly the robbery we have sustained, & it appears to us, that it rests with our Government if the abettor of this robbery, he who sanctioned it with the tattered cloak of an iniquitous judgement, shall escape unpunished.
You observe that "The Appeal you have instituted will, if duly prosecuted, lead to a reversal."  This Sir, we hope from the Character of the Court of Appeal in England, but this we fear, will not, without your interference in your official capacity be an indemnity.  An examination of the Accounts within will shew that the Sugar Cost us in Guadeloupe 83 Livres. 476. s 11. 2 D or Doll 9275. 18/ 10 & that nett sum of the Valuation in Tortola is but £200 70 9/ Tortola Cury. or Doll 4866.55  This difference of 44 08. 63 & the expences incured in Tortola of defending the suit which are claimed of us Doll 967.91 will be a total loss, & the difference between the actual cost of the Sugars & the valuation will be a gain to the Privateersmen, sufficient to recompence them for the labour & expence of their Cruize.  You will observe from the dates of the Capture, the Condemnation, & the valuation, that it was impossible for any interference of ours to be in time at Tortola to compel a fair valuation.  To enable us to recover the difference above stated 4408.63 & those expences 967.95 we ask your attention & interference & cannot but allow our hopes to be sanguine that it will not be refused.
We shall not add to the length of this already too much extended letter by apologyzing for it, & therefore subscribe ourselves in the expectation that the Secretary of State for the U States will feel it both a pleasure, & duty, to endeavor to redress the greivances of their Citizens  With the greatest respect Sir Your Most Obedt. Serts

Levi Hollingsworth & 

